Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 26, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause. The record establishes that claimant quit her job four days after returning from disability leave because she was unhappy that certain coworkers were allegedly staring at her and rolling their eyes. However, the inability to get along with difficult coworkers does not necessarily constitute good cause for leaving one’s employment (see Matter of Ayad [Alia-Royal Jordanian Airline Corp.—Commissioner of Labor], 41 AD3d 1126, 1127 [2007]; Matter of Yastrzemski [Commissioner of Labor], 32 AD3d 1123, 1124 [2006], lv dismissed 8 NY3d 896 [2007]). Further, although claimant testified that her complaints to the employer about her coworkers were not acted upon, the record reveals that the employer did, in fact, reprimand those employees. Moreover, the employer’s legal counsel was called to investigate claimant’s additional allegations of sexual harassment, but claimant refused to speak to the attorney and quit before' the investigation was completed. Thus, claimant denied the employer an opportunity to fully address her complaints (see Matter of Stewart [Commissioner of Labor], 48 AD3d 873, 874 [2008]; (Matter of Parker [Commissioner of Labor], 19 AD3d 903, 904 [2005]; (Matter of Conners [Commissioner of Labor], 9 AD3d 703, 705 [2004], lv denied 3 NY3d 609 [2004], cert denied 544 US 1034 [2005]).
Claimant’s remaining contentions, including her claim that she was denied a fair hearing, have been reviewed and determined to be without merit.
Mercure, J.P, Carpinello, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.